Citation Nr: 9908775	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  94-00 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought.  The 
veteran served on active service from August 1967 to August 
1969, and has an unverified period of service from October 
1964 to December 1964.  At present, after remand to the RO 
for additional development, the veteran's case is once again 
before the Board for appellate review.   


FINDINGS OF FACT

1. The veteran engaged in combat with the enemy during his 
period of service.

2. There is competent medical evidence that the  veteran 
currently suffers from PTSD which is related to service.


CONCLUSION OF LAW

The veteran's PTSD was incurred in active service. 38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary manner, the Board finds that the veteran's 
claim for service connection for PTSD is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
38 C.F.R. § 3.304(f) (1998);  Cohen v. Brown, 10 Vet. App. 
128 (1997).  The Board notes that the veteran failed without 
good cause to appear for examinations scheduled in accordance 
with the Board's November 1995 remand.  Therefore, the Board 
will decide the claim based on the evidence of record.  See 
38 C.F.R. § 3.655(a), (b) (1998).  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1998).   With 
respect to claims involving PTSD, to establish service 
connection for PTSD, the record must include a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f) (1998).  

After a review of the evidence in the claims file, it is the 
decision of the Board that the preponderance of the evidence 
supports an award of service connection for PTSD.  
Specifically, the veteran's award of a Combat Infantryman's 
Badge during his service shows that he engaged in combat with 
the enemy, and thus, the veteran's lay testimony of his 
stressors are accepted as conclusive evidence of the 
stressors' occurrence.  See 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. 3.304(f) (1997); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  

With respect to the evidence of record, the evidence contains 
records from various VA Medical Centers showing the veteran 
has been diagnosed with PTSD, as well as that he was referred 
to the PTSD treatment program.  These records also show the 
veteran has been diagnosed with various other psychiatric 
disorders including, but not limited to schizophrenia, 
organic depression, drug/chemical dependence and alcohol 
abuse.  In this regard, the Board notes that the current 
schedular criteria for mental disorders incorporate the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM).  See 
38 C.F.R. § 4.130 (1998).  And, where "there has been an 
'unequivocal' diagnosis of PTSD by mental heath 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." See Cohen v. 
Brown, 10 Vet. App. 128, 153 (1997).  As such, the Board 
finds that the fact that the veteran has been diagnosed with 
various other psychiatric disorders does not negate his 
diagnosis of PTSD.  Therefore, the Board concludes that the 
veteran has established he is entitled to service connection 
for PTSD.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for PTSD is granted.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

